F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         JAN 24 2002
                            FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    In re:

    BLACKRIDGE RANCH, INC.,

              Debtor.


    DALE R. JESSE; TED W.
    CRAWFORD,

              Appellants,

    v.                                                 No. 00-4198
                                                 (D.C. No. 00-CV-302-ST)
    R. KIMBALL MOSIER, Trustee;                         (D. Utah)
    MONTE D. TIPTON; BRUCE
    WHITED; DANIEL W. HUNTER;
    INDIAN SPRINGS WATER
    COMPANY,

              Appellees.


                            ORDER AND JUDGMENT          *




Before TACHA , Chief Judge, SEYMOUR , Circuit Judge, and        BRORBY ,
Senior Circuit Judge.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Appellants Dale R. Jesse and Ted W. Crawford challenge the bankruptcy

court’s approval of the settlement of an adversary proceeding brought by appellee

R. Kimball Mosier, trustee, on behalf of the debtor, Blackridge Ranch, Inc.

(Blackridge). The bankruptcy court approved the Settlement Agreement over

appellants’ objections, finding that the proposed settlement represented a fair and

equitable resolution of the Estate’s claims and that the proposed settlement was in

the best interests of the Estate and its creditors. On appeal, the district court

affirmed this order, finding that appellants had failed to show that the bankruptcy

court abused its discretion in approving the Settlement Agreement. We now

affirm the district court.


                                           I.

       At the outset we are faced with a jurisdictional question involving the

timeliness of appellants’ notice of appeal. The district court entered its order

affirming the bankruptcy court on October 11, 2000. The thirty-day deadline for




                                           -2-
filing a timely notice of appeal expired on November 13, 2000.         1
                                                                           The district

court docket sheet indicates that appellants’ notice of appeal was filed on

November 14, 2000, one day past the deadline. The notice of appeal was

file-stamped by the clerk on November 14, 2000 at 2:35 p.m. R. doc. 13.

       In response to a show cause order from this court, appellants presented an

electronic tracking receipt, confirming delivery by the United States Postal

Service of an express mail item addressed by them to the district court at

2:24 p.m. on November 13. They also presented a letter from the chief deputy

clerk of the district court, stating that their notice of appeal was incorrectly

file-stamped on November 14th rather than November 13th.

       A notice of appeal is considered timely filed if       received by the clerk on

time, even if not formally   filed until a later date.    See, e.g., Houston v. Lack   ,

487 U.S. 266, 273 (1988) (explaining general rule). A presumption arises that

a document was received by the clerk on the date it was file-stamped; however,

this presumption may be overcome by a sufficient evidentiary showing.              United

States v. Preston , 352 F.2d 352, 353 n.1 (9th Cir. 1965). We are persuaded by

appellants’ evidence that the clerk of the district court received their notice of



1
       The thirtieth day actually fell on Friday, November 10, 2000. On
that day, however, the courts were closed for Veterans’ Day, a federal holiday.
Accordingly, the notice of appeal was due on Monday, November 13.
See Fed. R. App. P. 26(a)(3).

                                             -3-
appeal on November 13, 2000, that the notice was timely, and that we therefore

possess jurisdiction over this appeal.


                                             II.

         “In reviewing a district court’s decision affirming the decision of

a bankruptcy court, this court applies the same standards of review which

governed the district court.”    Tulsa Energy, Inc. v. KPL Prod. Co. (In re

Tulsa Energy, Inc.) , 111 F.3d 88, 89 (10th Cir. 1997) (quotation omitted).

“A bankruptcy court’s decision to approve or disapprove a settlement is reviewed

under an abuse of discretion standard.”      Continental Airlines, Inc. v. Air Line

Pilots Ass’n, Int’l (In re Continental Airlines Corp.)      , 907 F.2d 1500, 1520

(5th Cir. 1990). To the extent the bankruptcy court’s decision relies upon

conclusions of law, we review such conclusions           de novo . Tulsa Energy , 111 F.3d

at 89.

         Having carefully reviewed the briefs, the record and the applicable law

in light of the above-referenced standards, we discern no abuse of discretion or

legal error in the bankruptcy court’s order approving the Settlement Agreement.




                                             -4-
Accordingly, the judgment of the United States District Court for the District of

Utah is AFFIRMED.


                                                    Entered for the Court



                                                    Wade Brorby
                                                    Senior Circuit Judge




                                        -5-